Citation Nr: 0423286	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  98-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
strain.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include consideration as due to smoking 
in service.

3.  Entitlement to service connection for hypertension, to 
include consideration as due to smoking in service.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as due to VA surgical treatment 
for carpal tunnel syndrome of the left wrist in May 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 1998 and September 
1999 by the Department of Veterans Affairs (VA) Oakland, 
California, Regional Office (RO).   

The Board has found that additional development of evidence 
is required.  Accordingly, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims file, the Board concludes that 
additional relevant evidence may exist which has not been 
obtained.  In this regard, the Board notes that there are 
indications that the veteran is in receipt of disability 
benefits from the Social Security Administration.  In a 
statement in support of claim dated in April 2003 the veteran 
indicated that he received income from Social Security.  In 
light of the fact that the veteran was born in 1950, the 
Social Security benefits must have been granted based on 
disability rather than having achieved retirement age.  

The Board concludes that the VA has an additional duty to 
assist with the development of evidence as the VA had not 
obtained evidence from the Social Security Administration 
regarding the veteran's claim for benefits with that 
organization.  Efforts to obtain such records should be 
accomplished.  The duty to assist is particularly applicable 
to records which are known to be in the possession of the 
Federal Government, such as military service department and 
Social Security Administration records.  See Counts v. Brown, 
6 Vet. App. 473 (1994); see also Martin v. Brown, 4 Vet. App. 
136, 140 (1993) (in deciding a claim for an increased rating, 
SSA's decision is "pertinent" to a determination of a 
veteran's ability to engage in substantially gainful 
employment, quoting Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992)).  As such, the Board must obtain all of the 
records pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

The Board also notes that additional service medical records 
may exist which have not been obtained.  In this regard, the 
veteran contends that he sustained a back injury in service 
when he was involved in a jeep accident.  During an aid and 
attendance examination conducted by the VA in January 2001, 
the veteran reported that the jeep accident occurred in 1971 
and that he was hospitalized for five days.  The service 
medical records contained in the claims file do not contain 
any references to the claimed injury.  However, service 
hospitalization records are sometimes stored separately from 
the veteran's other service medical records.  Efforts to 
obtain those service hospitalization records must be made 
before the issue can be resolved.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board also notes that the VCAA requires that the VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  In the present case, 
the veteran contends that he is entitled to benefits under 
38 U.S.C.A. § 1151 because he believes that carpal tunnel 
surgery was not properly performed.  A VA examination has not 
been conducted with respect to this issue.  Such an 
examination would offer an opportunity to assess the current 
severity of any left wrist disability, and to obtain an 
opinion as to the etiology of any such disability.  The Board 
notes that because the veteran filed his claim prior to 
October 1, 1997, he is not required to establish 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO/AMC should request that the 
veteran provide the approximate dates of 
the claimed hospitalization following a 
jeep injury in service.  Then, contact 
the National Personnel Records Center and 
request the veteran's hospitalization 
records from the Army Hospital at Fort 
Hood Texas.  End efforts to obtain 
records from a Federal department or 
agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  

2.  The RO/AMC should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  
Again, VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity and etiology of any left wrist 
disability which the veteran may 
currently have.  The claims folder should 
be made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history 
of the disorder, including the veteran's 
own account of the nature of his 
increased disability which he asserts was 
the result of the VA surgery.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found left wrist disability was caused or 
aggravated by the carpal tunnel surgery 
performed by the VA in May 1997.  The 
Board notes that because the veteran 
filed his claim prior to October 1, 1997, 
he is not required to show carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the medical or 
surgical treatment.

4.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his private attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



